FOREMAN, District Judge,
concurring.
I concur in affirming the district court’s decision but write separately to underscore our holding with respect to the government’s obligations under the fourth amendment. As the majority opinion points out, OSHA need not demonstrate “probable cause in the criminal sense” to obtain a warrant for an administrative inspection. However, the agency still bears a substantial burden of showing that it has a “reasonable belief or ... a reasonable suspicion that the OSH Act or its regulations have been violated.” Establishment Inspection of Midwest Instruments Co., 900 F.2d 1150, 1153 (7th Cir.1990) (emphasis in original).
Where the agency’s warrant application is based upon an employee complaint, the agency’s obligations are similar to those of a police officer who is relying upon a tip from an informant — i.e., the agency must investigate the reliability of that information. See Franks v. Delaware, 438 U.S. 154, 165, 98 S.Ct. 2674, 2681, 57 L.Ed.2d 667 (1978) (stating that warrant application must be supported by a factual showing that is “ ‘truthful’ in the sense that the information put forth is believed or appropriately accepted by the affiant as true.”).1 Thus, just as a police *1170officer must ensure that an informant’s tip is not fabricated or embellished by improper motives such as revenge or the receipt of police benefits, OSHA must ensure that the employee’s complaint was not fabricated solely for purposes of harassing the employer. See Establishment Inspection of Cerro Copper Products Co., 752 F.2d 280, 283 (7th Cir.1985). Accordingly, our decision today makes it clear that OSHA cannot rely solely upon the employee complaint to support its request for a warrant. Instead, the agency has an affirmative duty to investigate the validity of the complaint.2
In the case at bar, Kelly-Springfield alleged that the OSHA’s warrant application was improperly based upon a complaint from an employee with a history of making complaints to federal agencies and for exhibiting conduct aimed at harassing co-workers and managers. But Kelly-Springfield has not shown that the basic information provided to OSHA by this employee was inaccurate. In a hearing before the district judge, the company argued that there were several inaccuracies in the information set forth in the warrant application. Transcript of Proceedings, Nov. 19, 1992, at 27. However, the company’s objections did not refute the substance of the application — i.e., the repetitive nature of the work being performed by the employees and the fact that five employees have had surgery for carpal tunnel syndrome, ten employees have received medical attention for other types of job-related repetitive motion trauma (RMT), and an estimated 20 to 25 employees have been off work or are on light duty due to job-related RMT.3 Based upon this information, the district court correctly found that OSHA had probable cause to conduct an inspection.

. I recognize that this court has held that an administrative warrant application need not set forth the underlying circumstances demonstrating the basis for the conclusion reached by the complainant or that the underlying circumstances demonstrate a reason to believe that the complainant is a credible person. See, e.g., In re Establishment Inspection of Gilbert & Bennett Mfg. Co., 589 F.2d 1335, 1339 (7th Cir.), cert. denied, 444 U.S. 884, 100 S.Ct. 174, 62 L.Ed.2d 113 (1979). However, that does not relieve OSHA of its statutory obligation to "determine[] that there are reasonable grounds to believe that [a] violation or danger exists...." 29 U.S.C. § 657(f)(1). Therefore, even though the court does not require the agency to set forth all of the underlying circumstances so that the magistrate judge can make an independent determination of *1170the veracity of the OSHA's informant, the OSHA officer still has a duly to investigate the reliability of the information before swearing to it under oath in the warrant application. If the officer has intentionally or recklessly disregarded the truth of the information provided to support the warrant request, the warrant application would be subject to impeachment under Franks.


. This is not to say that the government can never rely upon information when it comes from a disgruntled employee who may be motivated by a desire to harass the employer. Our holding today means only that the government must attempt to ensure the veracity of the information in the employee's complaint — regardless of the employee’s motive.
In arguments before the district court, counsel for the government asserted that OSHA’s informant need not be a credible person. Transcript of Proceedings, Nov. 19, 1992, at 34-38. Based upon the analysis set forth above, I agree with that statement up to a point; but counsel went too far when he stated that "if this employee is crazy, it doesn't matter.” Id. at 34, 36. This type of statement smacks of bureaucratic highhandedness, as suggested in the majority opinion. Under our holding today, an OSHA officer would not have “reasonable grounds to believe that [a] violation or danger exists” if the officer’s request for a warrant is based upon nothing more than the statements of a crazy person. Such a warrant request would be appropriately challenged under Franks as a reckless disregard for the truth on the part of the affiant.


. The company argued that the number of carpal tunnel surgeries was insignificant in comparison to the company’s entire work force. But this argument ignores the other incidents of job-related RMT. The company also argues that only 14 employees plant-wide were on light duty work. However, this argument misconstrues the allegations in the warrant application. The application does not state that 20 to 25 employees are currently on light duty work; rather, it states that the complainant estimates that 20 to 25 employees have either been off work or are on light duty. In short, the company has not shown any significant inaccuracies in the complaining employee’s information. Accordingly, the company has not met its burden of showing that OSHA’s officer had an intentional or reckless disregard for the truth of the information set forth in the warrant application. Franks, 438 U.S. at 171, 98 S.Ct. at 2684.